DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 018 821 (Alfred Karcher GmbH & Co. KG; hereinafter Alfred) in view of Japan 62-217930 (hereinafter Hatano).
As for claim 1, Alfred discloses in Figs 1-3, for example, a floor treatment and cleaning device 10 comprising: a chassis member (at/near underside 12 in Fig. 1) operable to support cleaning device components (cleaning device 14); a cleaning deck which can be brush chamber 54 operable to selectively receive a roller brush 16 or 18; a roller brush 16 or 18 having a first end, a second end, and a longitudinal axis, and wherein the roller brush 16 or 18 is rotatable relative to at least one of the chassis member and the cleaning deck (Figs 1-3); wherein the roller brush comprises a plurality of bristles extending therefrom (Paras. [0040] and [0050]). Alfred discloses all of the recited subject matter as previously recited above with the exception of a stationary brush provided proximal to a first end of the roller brush, and wherein the stationary brush comprises bristles that are operable deflect debris. 
Hatano is in the field of cleaning devices and brush cleaners (Summary of the Invention section) and teaches in Figs. 1-6 a stationary “dust” (“dust” or debris here includes hair, thread and cotton dust; Problems to be Solved by the Invention section) removing brush 14 provided proximal to a first end of a rotating roller brush 10 and wherein the stationary brush 14 comprises bristles that are operable deflect debris (Embodiments section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Alfred with a stationary brush provided proximal to the first end of the roller brush, and wherein the stationary brush comprises bristles as suggested by Hatano that are operable deflect debris and thus protect the brush and inter mechanisms of the cleaning device.
As for claim 2, Alfred fails to explicitly disclose wherein bristles of a stationary brush are substantially perpendicular to the longitudinal axis of the roller brush. Hatano teaches in Figs. 1-6  bristles of the stationary brush 14 that are substantially perpendicular to the longitudinal axis of the roller brush 10 being to prevent debris from reaching the roller brushes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Alfred with bristles of a stationary brush that are substantially perpendicular to the longitudinal axis of the roller brush as suggested by Hatano that are operable to deflect debris and prevent debris from reaching the roller brushes and thus protect the brush and inter mechanisms of the cleaning device.
As for claim 3, modified Alfred discloses wherein at least one of the first end and the second end of the roller brush (brush rollers 16 and 18, Fig 2) is selectively connected to a bearing assembly (Paras. [0065]-[0066]). The two side housing parts 34 with the central housing part 32 are connected to, they form brush housing 30, which partially defines a brush chamber 54. The brush chamber 54 is above the bottom wall 40 of the central housing part 32 which is fastened to the outside of the housing side portions 34 and by the housing sides 34 as well as in the manner described below to parts of the counter-bearing parts 56 are held (Figure 7 and 8) is limited. In the brush chamber 54 are the brush rollers 16 and 18 around axes of rotation 58 and 60 (Fig. 3) in the opposite direction to the housing side portions 34 and the counter-bearing members 56 rotatably supported in the manner described below) a bearing assembly (counter bearing parts 56 (not shown but roller 18 would be behind counter bearing parts 56 in Fig 9).
As for claim 4, Alfred fails to explicitly disclose wherein the stationary brush is provided at least partially between the roller brush and the bearing assembly. Hatano teaches the stationary brush 14 provided at least partially between the roller brush 10 and a bearing assembly 11 (Figs. 1 and 4-6; Embodiments section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Alfred with the stationary brush being provided at least partially between the roller brush and the bearing assembly as suggested by Hatano that is operable to deflect debris and prevent debris from damaging the bearing assembly (and brush motor).
As for claim 5, wherein the second end of the roller brush (brush rollers 16 and 18, Fig 2) is provided in communication with (second end of brush roller 18 [second end of brush roller 16 is in contact with drive motor 64] is in contact with counter bearing parts 56 refer to Para. [0070]) a drive member (drive motor 64 [refer to Para. [0068], Fig 3) and the first end of the roller brush (brush rollers 16 and 18, Fig 2) is connected to (as seen in Fig 3 and 9) a bearing assembly (counter bearing parts 56 [not shown but roller 18 would be behind counter bearing parts 56 in Fig 9]) to allow rotation of the brush (Para. [0072]). The disc-shaped portion 82 has a central aperture 93, in which a bearing pin 94 (Fig 11) is arranged in such a way, that it projects into the space in the brush 54 in the face of the brush rollers 16 and bearing 18 or engages, the opposite, which by means of the torx member 74 at the opposite sides of the housing part 34 is driven.
As for claim 7, Alfred fails to explicitly disclose wherein the bristles are provided in a helical distribution. Hatano is in the field of cleaning devices and brush cleaners and teaches wherein the bristles are provided in a helical distribution (Figs. 4 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Hatano. The motivation being a helical shape of the bristles provides a more efficient cleaning of the surface.
To avoid a redundant rejection, claim 14 is rejected similarly as claims 1 and 2 above. As for the stationary brush being selectively removable by a fastener, such arrangement would be well within capabilities of one skilled in the art since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
As for claim 15, in Hatano, the stationary brush 14 comprises a rigid partition wall or base 13 and the bristles extend from the rigid base 13 (Figs. 1 and 4-6).
As for claim 16 reciting the rigid base (13) is selectively securable to the cleaning device, such arrangement would be well within capabilities of one skilled in the art in Hatano since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
As for claim 17, in Hatano, at least one of the first end and the second of the roller brush 10 is selectively connected to a bearing assembly 15 (“the other end of the roller/rotating brush 10 is non-rotatably and detachably connected to the pulley 16 of the belt 9 supported by the bearing 15”; Embodiments section).
As for claim 18, Alfred fails to explicitly disclose wherein the stationary brush is provided at least partially between the roller brush and the bearing assembly. Hatano teaches the stationary brush 14 provided at least partially between the roller brush 10 and a bearing assembly 11 (Figs. 1 and 4-6; Embodiments section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Alfred with the stationary brush being provided at least partially between the roller brush and the bearing assembly as suggested by Hatano that is operable to deflect debris and prevent debris from damaging the bearing assembly (and brush motor).
As for claim 20, Alfred fails to explicitly disclose wherein the bristles are provided in a helical distribution. Hatano is in the field of cleaning devices and brush cleaners and teaches wherein the bristles are provided in a helical distribution (Figs. 4 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Hatano. The motivation being a helical shape of the bristles provides a more efficient cleaning of the surface.

5. 	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alfred in view of Hatano as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication US 2016/0166127 (hereinafter Lewis).
As for claims 6 and 19, Alfred fails to explicitly disclose a plurality of wireframe guard members, wherein at least portions of the wireframe guard members extend perpendicularly relative to the longitudinal axis of the roller brush and wherein the wireframe guard members are operable to prevent a carpet from being drawn into the device. Lewis is in the field of roller cleaner (abstract) and teaches a plurality of wireframe guard members (unmarked wire bail, Fig 1B), wherein at least portions of (as seen in Fig 1B) the wireframe guard members (unmarked wire bail, Fig 1B) extend perpendicularly relative Para. [0103], The wire bails may be located vertically or horizontally, or may include a combination of both vertical and horizontal arrangement) to the longitudinal axis (axis L, Fig 1B) of the roller brush (brushes 310a and b) and wherein the wireframe guard members (unmarked wire bail, Fig 18) are operable to prevent a carpet from being drawn into Para. [0103], The cleaning head may further include other elements to assist with cleaning. For example, the cleaning head can include a wire bail to prevent larger objects [e.g., wires, cords, and clothing] from wrapping around the brushes) the device (cleaning robot 100, Fig 1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alfred with the teaching of Lewis. The motivation being to protect the brushes and internal assembly. 

6.	 Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2009/0306822 (hereinafter Augenbraun et al.) in view of Alfred and Hatano.
As for claim 8, Augenbraun et al. discloses a floor treatment and cleaning device (cleaning robot 100, Fig 1A-B) comprising: a cartridge member (cartridge 300, Fig 1A) operable to selectively and rotatably receive (Para. [0084], cartridge 300 generally includes a sweeping device 310. As indicated in the drawing figures, sweeping device 310 may comprise a brush roller 311 (not labeled in Fig 1A but seen) a first roller (brush roller 311 [seen in Fig 1A but not labeled], Fig 4); a first roller brush (brush roller 311, Fig 4), wherein the first roller brush (brush roller 311, Fig 4) comprises a longitudinal axis (horizontal axis extending between wheels 242 and 244, Fig 1A); the first roller brush (brush roller 311, Fig 4) comprising a plurality of bristles (unlabeled bristles of wheel brushes 247, Fig 1A) extending therefrom (as seen in Fig 1A); wherein at least one of the first roller brush (brush roller 311, Fig 4) and the second roller brush (first roller selected) is rotatably connected to a bearing assembly (Para.[0074]), motors 241 and 243 may additionally be operative to drive components of cartridge 300, for example, through a mechanical interface 249 designed to engage cooperating structures integral with or attached to cartridge 300 [mechanical interface would include a bearing assembly, refer to Para. [0086] Lns 6-8)]. Augenbraun et al. fails to explicitly disclose a second roller; wherein the second roller comprises a longitudinal axis; the first roller brush being spaced apart from the second roller brush, and wherein the longitudinal axis of the first roller brush extends parallel to the longitudinal axis of the second roller brush; wherein the second roller brush comprises bristles and a stationary brush provided proximal to the bearing assembly, wherein the stationary brush is operable to contact and deflect debris provided on at least one of the first roller, the second roller, the plurality of bristles, and the bearing assembly to prevent ingress of the debris into the bearing assembly, wherein the stationary brush is selectively removable using at least one fastener, and wherein the bristles of the stationary brush are oriented to face the longitudinal axes of the first roller brush and the second roller brush.
Alfred is in the field of brush cleaner (abstract) and teaches a second roller (brush roller 16 and 18, Fig 3); wherein the second roller (brush roller 16 and 18, Fig 3) comprises a longitudinal axis (axis of rotation 58 and 60, Fig 3); the first roller brush (brush roller 16 and 18, Fig 3) being spaced apart (as seen in Fig 3) from the second roller brush (brush roller 16 and 18, Fig 3), and wherein the longitudinal axis (axis of rotation 58 and 60, Fig 3) of the first roller brush (brush roller 16 and 18, Fig 3) extends parallel to (the are the same horizontal axis next to each other) the longitudinal axis (axis of rotation 58 and 60, Fig 3) of the second roller brush (brush roller 16 and 18, Fig 3); wherein the second roller brush (brush roller 16 and 18, Fig 3) comprises bristles. Hatano is in the field of cleaning devices and brush cleaners (Summary of the Invention section) and teaches in Figs. 1-6 a stationary “dust” (“dust” or debris here includes hair, thread and cotton dust; Problems to be Solved by the Invention section) removing brush 14 provided on a rotating roller brush 10 and wherein the stationary brush 14 comprises bristles of the stationary brush oriented to face the longitudinal axis of the roller brush 10 and that are operable deflect debris (Embodiments section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Augenbraun et al. with the teaching of Alfred and Hatano. The motivation being a second roller would increase the efficiency of the cleaning device and to have provided a stationary brush on the brush roller operable to deflect debris and thus protect the brush and inter mechanisms of the cleaning device. As for the stationary brush being selectively removable by a fastener, such arrangement would be well within capabilities of one skilled in the art since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
As for claim 10, modified Augenbraun et al. discloses wherein the device (cleaning robot 100, Fig 1A) comprises a cleaning deck (body 200, Fig 1A) and the cartridge member (cartridge 300, Fig 1A) is selectively connected to (as seen in Fig 2A-B) the cleaning deck (body 200, Fig 1A).
As for claim 11, Augenbraun et al. fails to explicitly disclose wherein bristles of a stationary brush are substantially perpendicular to the longitudinal axis of the roller brushes. Hatano teaches in Figs. 1-6  bristles of the stationary brush 14 that are substantially perpendicular to the longitudinal axis of the roller brush 10 being to prevent debris from reaching the roller brushes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided modified Augenbraun et al. with bristles of a stationary brush that are substantially perpendicular to the longitudinal axis of the roller brushes as suggested by Hatano that are operable to deflect debris and prevent debris from reaching the roller brushes and thus protect the brushes and inter mechanisms of the cleaning device.
As for claim 12, modified Augenbraun et al. discloses wherein the stationary brush (wheel brush 247, Fig 1A) is selectively connected to (as seen in Fig 1A) the cleaning deck (body 200, Fig 1A). Augenbraun et al. fails to explicitly disclose wherein a stationary brush is connected to the cartridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the stationary brush connected to the cartridge, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would have been to allow the user to change out all the brushes at once.
As for claim 13, Augenbraun et al. fails to explicitly disclose wherein the stationary brush is provided at least partially between the roller brush and the bearing assembly. Hatano teaches the stationary brush 14 provided at least partially between the roller brush 10 and a bearing assembly 11 (Figs. 1 and 4-6; Embodiments section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided modified Augenbraun et al. with a stationary brush being provided at least partially between the roller brush and the bearing assembly as suggested by Hatano that is operable to deflect debris and prevent debris from damaging the bearing assembly (and brush motor).

Conclusion
7.	Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive. Applicant’s arguments are deemed adequately addressed and explained by the above art rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723